DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 11, & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Zyl (US PGPub 20090237170).
	As per claim 1:
	Van Zyl discloses in Figs. 1, 6, 10A-B, & 19-22:
	A method for matching an impedance of pulse radio frequency plasma, the method comprising: 
receiving pulse radio frequency power (as disclosed in Fig. 19, and further discussed in [0073]) to a plasma reaction chamber (load 106), wherein the pulse radio frequency power comprises n pulse periods each comprising a first radio frequency power phase, the first radio frequency power phase is a high radio frequency power phase or a low radio frequency power phase, and n is a positive integer (Figs. 19-22 demonstrate a three pulse sequence); selecting an i-th pulse period (first period) and a plurality of candidate pulse periods (following periods) following the i-th pulse period, wherein i is a positive integer less than n (1, greater than 3); acquiring a first initial frequency (fa0) for the first radio frequency power phase of the i-th pulse period; modulating the first initial frequency to find a matched frequency in the first radio frequency power phase of each of the i-th pulse period and the plurality of candidate pulse periods following the i-th pulse period based on the first initial frequency (flow diagram 1000), until an impedance parameter corresponding to a modulation frequency reaches an extreme value (error may be the magnitude of the load reflection coefficient, with the algorithm seeking the minimum error, [0038]), wherein in the i-th pulse period and the plurality of candidate pulse periods following the i-th pulse period, a specific modulation frequency obtained in the first radio frequency power phase of a previous pulse period is assigned as an initial frequency for the first radio frequency power phase of a subsequent pulse period (subsequent frequencies for a time slot are based on the frequency and error of the of the previous pulse period, [0074], and wherein an error is below a set threshold, the same frequency is maintained [0060]); and determining the modulation frequency corresponding to the impedance parameter reaching the extreme value as the matched frequency matching the impedance of the pulse radio frequency plasma in the first radio frequency power phase of the pulse radio frequency power (“tuned” condition as per Fig. 10B), wherein the extreme value is defined as the inflection point of the impedance parameter (a matched condition is a minimum error, which is an inflection point, as being the minimum).

	As per claim 5:
Van Zyl discloses in Figs. 1, 6, 10A-B, & 19-22:
the selecting an i-th pulse period and a plurality of candidate pulse periods following the i-th pulse period comprises: dividing the n pulse periods into K consecutive radio frequency modulation sections (each pulse period may be a modulation section) each comprising at least one pulse period, wherein K is a positive integer greater than or equal to 2 (K as shown per Fig. 19 is 3); selecting each pulse period in a k-th radio frequency modulation section as the i-th pulse period (k is 1, where k is the first pulse period), wherein k is a positive integer less than K; and selecting pulse periods in a plurality of radio frequency modulation sections following the k-th radio frequency modulation section as the plurality of candidate pulse periods (second and third pulses), and wherein  the specific modulation frequency determined in first radio frequency power phases of pulse periods of a previous radio frequency modulation section is taken as the initial frequency for the first radio frequency power phase of each pulse period of a subsequent radio frequency modulation section (fa1 is function of fa0, and the error value ea0, whereas fa2 is function of fa1, itself a function of fa0, and the error values ea0 and ea1, both further functions of fa0, [0074], furthermore, each frequency modulation section (including consecutive and non-consecutive sections) wherein the loop of 1042, 1044, & 1046 is maintained (error being below the upper threshold) uses the same initial frequency as was determined by the tuning method [0060]).

	As per claim 9:
	Van Zyl discloses in Figs. 1, 6, 10A-B, & 19-22:
the plurality of radio frequency modulation sections following the k-th radio frequency modulation section are a plurality of inconsecutive radio frequency modulation sections at an interval of at least one radio frequency modulation section from the k-th radio frequency modulation section (Figs. 10A & 10B show a repeating method where each frequency modulation is based on the previous frequency, such that each frequency modulation section is based on the k-th radio frequency modulation section (fa1 is function of fa0, and the error value ea0, whereas fa2 is function of fa1, itself a function of fa0, and the error values ea0 and ea1, both further functions of fa0, [0074]), furthermore, each frequency modulation section (including consecutive and non-consecutive sections) wherein the loop of 1042, 1044, & 1046 is maintained (error being below the upper threshold) uses the same initial frequency as was determined by the tuning method [0060], such that non-consecutive sections following the k-th radio frequency modulation section during and immediately after the finishing of the loop of 1042, 1044, & 1046 may be said to be the plurality of radio frequency modulation sections following the k-th radio frequency modulation section are a plurality of inconsecutive radio frequency modulation sections at an interval of at least one radio frequency modulation section from the k-th radio frequency modulation section).

	As per claim 11:
Van Zyl discloses in Figs. 1, 6, 10A-B, & 19-22:
the specific modulation frequency determined in the first radio frequency power phase of the previous pulse period is determined by: acquiring a plurality of modulation frequencies used in searching for the matched frequency in the first radio frequency power phase of the previous pulse period and a plurality of impedance parameters corresponding to the plurality of modulation frequencies; comparing the plurality of impedance parameters; and determining a modulation frequency corresponding to the smallest one of the plurality of impedance parameters as the specific modulation frequency (Fig. 10A-B shows that the process begins w/ a start frequency and a start frequency step (1004), where an error is measured (1012) prior to changing the frequency (1014), and an error is measured after (1018) and compared to the previous error (1020), thus a plurality of modulation frequencies are acquired and used in searching for the matched frequency in the first radio frequency power phase of the previous pulse period and a plurality of impedance parameters corresponding to the plurality of modulation frequencies are acquired, compared with the smallest one of the plurality of impedance parameters having a corresponding frequency which is then set as the specific modulation frequency, in addition, an initial frequency sweep may be performed at start [0063]).

	As per claim 13:
Van Zyl discloses in Figs. 1, 6, 10A-B, & 19-22:
the impedance parameter is reflection power, a reflection coefficient or impedance ([0030]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9, 11, & 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Primary Examiner, Art Unit 2843